DETAILED ACTION
Claim Status

Claims 7-8, 10-17, 19-23, 25-29 are pending, with claims 7, 13 and 22 being independent.
Claims 7, 13, 22, 25 and 27 have been amended. 
Claims 1-6, 9, 18 and 24 have been cancelled without prejudice or disclaimer. 
Claim 29 has been newly added herein.
Claims 7-8, 10-17, 19-23, 25-29 will be examined below.

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 27, the prior arts do not teach below:
an optical device layer electrically coupled to the interconnect structure, wherein an upper surface of the optical device layer is flush with the first boundary of the conductive layer.
Claim 28 is dependent on claim 27 and is objected on the same reason.
Regarding dependent claim 29, the prior arts do not teach below:
at least one device chip disposed over the first surface of the interconnect structure.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to the newly included references being as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 20140269804 A1).

Regarding independent claim 7, Lai et al. teach a semiconductor package (fig. 3; ¶¶ 0048-0055), comprising:
an interconnect structure 50 (fig. 3) comprising a first surface (facing element 90) and a second surface (facing element 86) opposite to the first surface, wherein the interconnect structure 50 comprises a plurality of conductive lines 56A, 56B, 60A, 60B (fig. 1D; ¶ 0029) and the plurality of conductive lines comprises a first conductive line, a second conductive line and a conductive via 52A, 52B (fig. 1D) electrically connecting the first conductive line to the second conductive line;
an insulating layer 74 (‘a polymer, an epoxy, a molding compound’, fig. 2-3; ¶ 0040) contacting the second surface of the interconnect structure 50, wherein the insulating layer 74 comprises a third surface facing the second surface of the interconnect structure 50 and a fourth surface (facing element 82, fig. 2) opposite to the third surface; and

a molding compound 48 (‘a liquid epoxy, deformable gel, silicon rubber, or the like’, ¶ 0038) over the first surface of the interconnect structure 50.
The limitation ‘contacting’ in line 6 is broad and can be explained using broadest reasonable interpretation. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004). In the instant case, ‘contacting’ can be explained as ‘in electrical/indirect contact’ or ‘in direct contact’. The term "direct contact" means that a first element and a second element are connected without any intermediary conducting, insulating or semiconductor layers at the interface of the two elements. The term "indirect contact" means that a first element and a second element are connected with one or more intermediary conducting, insulating or semiconductor layers at the interface of the two elements. 

Regarding claim 8, Lai et al. further teach the semiconductor package of Claim 7, further comprising:
at least one spacer 76 (‘an optical transfer path 76’, fig. 2-3; ¶ 0039) over the first surface of the interconnect structure 50 and covered by the molding compound 48; and
at least one optical fiber 40 configured to transmit electromagnetic wave of a predetermined wavelength range, the at least one optical fiber 40 affixed to the spacer 76,
wherein the spacer 76 being transparent to the electromagnetic wave of the predetermined wavelength range.

Regarding claim 10, Lai et al. further teach the semiconductor package of Claim 7, further comprising a plurality of conductive layers 80 (fig. 2-3) over the fourth surface of the insulating layer 74 and electrically coupled to the interconnect structure 50.

Regarding claim 11, Lai et al. further teach the semiconductor package of Claim 10, wherein the optical chip 82 (fig. 2-3) is electrically coupled to the interconnect structure 50 through the conductive layer 80.

Claims 13-16, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 20070080458 A1) of record.

Regarding independent claim 13, Ogawa et al. teach a semiconductor package (fig. 16; ¶¶ 0124-0128), comprising:
an interconnect structure 5 (‘wiring layer’, ¶ 0126) comprising a first surface (facing element 54) and a second surface (facing element 3) opposite to the first surface;
an optical chip 4D (‘optical element’/’light emitting diodes’, ¶ 0043) over the second surface of the interconnect structure 5 and electrically coupled to the interconnect structure 5;
an optical device layer 3 (‘silicon substrate’, ¶ 0043) over the second surface of the interconnect structure 5 and electrically coupled to the interconnect structure 5;
an optical fiber 61 (‘optical fiber’, ¶ 0126) affixed to the first surface of the interconnect structure 5.
The limitation, ‘a conductive layer disposed over the second surface of the interconnect structure and separated from the optical device layer, wherein the conductive layer is electrically connected to the interconnect structure’, is broad and can easily be met by Ogawa et al. Fig. 16 of Ogawa et al. teach multiple electrical elements 4A, 4C, 11C etc over the second surface of the interconnect structure 5 and separated from the optical device layer 3 (‘silicon substrate’, ¶ 0043), wherein the electrical elements 4A, 4C, 11C etc are electrically connected to the interconnect structure 5. Electrical elements 11C (marked in fig. 9, ¶ 0045) are input/output 
Regarding claim 14, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising a spacer 26 disposed between the optical fiber 61 and the first surface of the interconnect structure 5 (fig. 16; ¶ 0126).

Regarding claim 15, Ogawa et al. further teach the semiconductor package of Claim 14, wherein the spacer is transparent to a predetermined wavelength range transmitting by the optical fiber.

Regarding claim 16, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising an external terminal 53 (‘a plurality of external connection columns’, fig. 16; ¶ 0119) at the second surface of the interconnect structure 5.

Regarding claim 19, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising at least one device chip 52A (‘LSI’, ¶ 0124), wherein the device chip 52A and the optical chip 4D are disposed at different sides of the interconnect structure 5.

Regarding claim 20, Ogawa et al. further teach the semiconductor package of Claim 19, wherein the device chip 52A is disposed over the first surface of the interconnect structure 5 (fig. 16).

Regarding claim 21, Ogawa et al. further teach the semiconductor package of Claim 13, further comprising: a dielectric layer 9A-9D (‘sealing resin layers’, fig. 15-16; ¶ 0044) over the second surface of the interconnect structure 5.

Regarding independent claim 22, Ogawa et al. teach a semiconductor package (annotated fig. 16; ¶¶ 0124-0128), comprising:
an interconnect structure (see annotation in fig. 16) comprising a first surface (comprising elements 59) and a second surface (facing elements 57, 52A etc) opposite to the first surface;
an insulating layer (see annotation in fig. 16) contacting the second surface of the interconnect structure, wherein the insulating layer comprises a third surface facing the second surface of the interconnect structure and a fourth surface (facing elements 57, 52A etc) opposite to the third surface;
an optical chip 4D (‘optical element’/’light emitting diodes’, ¶ 0043) over the fourth surface of the insulating layer and electrically coupled to the interconnect structure; 
a conductive layer (or UBM, see annotation in fig. 16) over the second surface of the interconnect structure, wherein the conductive layer has a concave profile that defines a first boundary substantially flush with the third surface and a second boundary higher than the fourth surface, the conductive layer UBM covers a portion of the fourth surface of the insulating layer, and the conductive layer has a curved surface; and
an external terminal 11C (‘input/output pads’ on both sides of ‘an external electronic part 57’, see fig. 16 and 9, ¶¶ 0045, 0124) in (electrical) contact with the curved surface of the conductive layer UBM.
The limitation ‘contacting’ in line 4 and ‘in contact’ in line 14 are broad and can be explained using broadest reasonable interpretation. During examination, the claims must be even with elements 53, 55.

Regarding claim 23, Ogawa et al. further teach the semiconductor package of Claim 22, wherein the fourth surface is between the first boundary and the second boundary (annotated fig. 16).

Regarding claim 25, Ogawa et al. further teach the semiconductor package of Claim 24, wherein at least a portion of the external terminal 55 is between the first boundary and the second boundary (annotated fig. 16).

Regarding claim 26, Ogawa et al. further teach the semiconductor package of Claim 22, wherein the conductive layer includes an under-bump-metallurgy (UBM) layer (annotated fig. 16).


    PNG
    media_image1.png
    691
    1099
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. 

Regarding claim 12, Lai et al. teach all the limitations described in claim 7.
But Lai et al. are silent upon the provision of wherein the semiconductor package of Claim 7, further comprising: an underfill material, wherein the optical chip 82 is affixed to the insulating layer 74 through the underfill material.
However Lai et al. teach the use of underfill material with silicon chip 32 (fig. 3; ¶ 0023). Applying the same teaching, underfill material can be formed between the optical chip 82 and insulating layer 74.
The motivation to include underfill material with the chip 82 will reduce cracking in the bonding structure and to protect the bonding structure from contaminants.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. as applied to claim 13 above, and further in view of Lai et al. (US 20140269805 A1).

Regarding claim 17, Ogawa et al. teach all the limitations described in claim 13.
Ogawa et al. further teach the optical device layer 3 is a silicon substrate.

However Lai et al. teach a similar device 400 (fig. 4; ¶ 0042, 0010), wherein the substrate 20 accommodating optical device 26 is an SOI substrate. In a SOI substrate, an insulator (BOX) layer disposed between a bulk structure/layer and a Silicon/optical device layer. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ogawa et al. and Lai et al. to use a SOI substrate instead of a Silicon substrate according to the teachings of Lai et al. with a general motivation of exploiting the advantages of the SOI substrates like lower parasitic capacitance, resistance to latch up etc.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD M HOQUE/Examiner, Art Unit 2817